DETAILED ACTION
	This Office Action is in response to the amendment filed in the Request for Continued Examination on April 29, 2021. Claims 1 - 14 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 29, 2021 was filed after the mailing date of the Notice of Allowance on March 4, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The information disclosure statement (IDS) filed in the Request for Continued Examination on April 29, 2021 has been entered and considered by the examiner.

Allowable Subject Matter
Claims 1 - 14 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1 and 8: Feng et al. (“Dynamic Evolution of Network Management Software by Software Hot-Swapping”) discloses a new module replacing an old module based on identification information, with Schroder et al. (U.S. Patent 7,107,329 B1) discloses swapping between old software and new software while operations continue, and Odom (U.S. PG Pub 2006/0190209 A1) adds a hot-swap identifier.
In addition, newly found prior art of Baumann et al. (“Module Hot-Swapping for Dynamic Update and Reconfiguration in K42”) discloses transferring a state from one thread to a new thread with the new thread waiting for the old thread to finish, Halpern et al (WO2005114398 A2) discloses multiple version of an application co-existing to provide new upgrades in a new application version and the ability to perform tests on the application while an active application is running. 
While the prior art recited above discloses their respective teachings, the references above does not disclose the current staged application being in standby mode, which, in light of the specification, is performing executions but not providing an output, in parallel (or concurrent) with a current live application being executed without interruption of the execution of the live application, and therefore, none of the references taken either alone or in combination with the prior art of record discloses: 
“executing the current staged version in a standby mode concurrent with execution of the current live version, wherein execution of the current staged version does not affect operation of the current live version, and
transitioning the current staged version to the current live version”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cedric Johnson/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        
May 4, 2021